DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-22 of U.S. Patent No. 10,391,220, hereinafter ‘220. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, claim 1 of ‘220 discloses all limitations of claim 1. 
Regarding claim 2, claim 2 of ‘220 discloses all limitations of claim 2. 
Regarding claim 3, claim 3 of ‘220 discloses all limitations of claim 3. 
Regarding claim 4, claim 1 of ‘220 discloses all limitations of claim 4. 
Regarding claim 5, claim 4 of ‘220 discloses all limitations of claim 5. 
Regarding claim 6, claim 5 of ‘220 discloses all limitations of claim 6. 
Regarding claim 7, claim 6 of ‘220 discloses all limitations of claim 7. 
Regarding claim 8, claims 7 of ‘220 discloses all limitations of claim 8. 
Regarding claim 9, claims 9 and 10  of ‘220, combined, disclose all limitations of claim 9.
Regarding claim 10, claims 9, 10, and 11 of ‘220, combined, disclose all limitations of claim 10. 
Regarding claim 11, claims 9, 10, 11, and 12 of ‘220, combined, disclose all limitations of claim 11. 
Regarding claim 12, claims 9, 10, 11, and 13 of ‘220, combined, disclose all limitations of claim 12.

Regarding claim 14, claim 15 of ‘220 discloses all limitations of claim 14. 
Regarding claim 15, claim 16 of ‘220 discloses all limitations of claim 15. 
Regarding claim 16, claim 18 of ‘220 discloses all limitations of claim 16.
Regarding claim 17, claim 19 of ‘220 discloses all limitations of claim 17. 
Regarding claim 18, claim 20 of ‘220 discloses all limitations of claim 18. 
Regarding claim 19, claim 21 of ‘220 discloses all limitations of claim 19. 
Regarding claim 20, claim 22 of ‘220 discloses all limitations of claim 20. 
Claims 1-5 and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-16 of copending Application No. 16/511,062 (reference application), hereinafter ‘062. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 4 of ‘062 discloses all limitations of claim 1. 
Regarding claim 2, claims 2 and 4 of ‘062 disclose all limitations of claim 2. 
Regarding claim 3, claims 3 and 4 of ‘062 disclose all limitations of claim 3. 
Regarding claim 4, claim 4 of ‘062 discloses all limitations of claim 4. 
Regarding claim 5, claim 5 of ‘062 discloses all limitations of claim 5. 
Regarding claim 7, claim 6 of ‘062 discloses all limitations of claim 7. 
Regarding claim 8, claim 7 of ‘062 discloses all limitations of claim 8. 
Regarding claim 9, claims 9 and 10 of ‘062 discloses all limitations of claim 9. 
Regarding claim 10, claims 9, 10, and 11 of ‘062 discloses all limitations of claim 10. 
Regarding claim 11, claims 9, 10, and 12 of ‘062 discloses all limitations of claim 11. 
Regarding claim 12, claims 9, 10, and 13 of ‘062 discloses all limitations of claim 12. 

Regarding claim 14, claims 4 and 16 of ‘062 discloses all limitations of claim 14. 
Regarding claim 15, claim 4 of ‘062 discloses all limitations of claim 15. 
Regarding claim 16, claim 4 of ‘062 discloses all limitations of claim 16. 
Regarding claim 17, claims 4 and 15 of ‘062 discloses all limitations of claim 17. 
Regarding claim 18, claim 1 of ‘062 discloses all limitations of claim 18. 
Regarding claim 19, claims 4 and 15  of ‘062 discloses all limitations of claim 19. 
Regarding claim 20, claims 4 and 15 of ‘062 discloses all limitations of claim 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. However, it seems that a patent for application number 16/511,062 may issue on March 15, 2022 under patent number 11,273,243 and once this occurs, the nonstatutory double patenting rejection will no longer be provisional.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of ‘062 in view of Childers et al. (US 2012/0103902).
Regarding claim 6, claim 5 of ‘062 discloses substantially all limitations of claim 6 except wherein the mechanical crank is a hand crank and wherein the animal is a human. 
Childers discloses a dialysis machine with a blood pump having a driver that includes a mechanical crank, the driver mechanically coupled to the first pump, the driver configured to drive the pump using energy from an energy source in the form of an animal, in order to allow for manual return of blood in event of failure of the system  or after extended power failure (see para. 123-124). Childers further discloses the mechanical crank is a hand crank, and wherein the animal is a human (see para. 124). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driver include a mechanical crank, and wherein the energy source is an animal as well as the mechanical crank being a hand crank and the animal being a human, 
This is a provisional nonstatutory double patenting rejection. However, it seems that a patent for application number 16/511,062 may issue on March 15, 2022 under patent number 11,273,243 and once this occurs, the nonstatutory double patenting rejection will no longer be provisional.
Claims 1-4 and 9-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-20 of copending Application No. 17/352,656 (reference application), hereinafter ‘656. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding claim 1, claim 1 of ‘656 discloses all limitations of claim 1. 
Regarding claim 2, claim 1 of ‘656 disclose all limitations of claim 2 except the first or second animal being a human. However, human animals are well-known and fall under the animal umbrella, and therefore it would have been obvious to a person having ordinary skill in the art to have an animal be a human.
Regarding claim 3, claim 1 of ‘656 disclose all limitations of claim 3 except the first or second animal being a non-human. However, non-human animals are well-known and fall under the animal umbrella, and therefore it would have been obvious to a person having ordinary skill in the art to have an animal be a non-human.
Regarding claim 4, claim 1 of ‘656 discloses all limitations of claim 4. 
Regarding claim 9, claim 13 of ‘656 discloses all limitations of claim 9. 
Regarding claim 10, claim 14 of ‘656 discloses all limitations of claim 10. 
Regarding claim 11, claim 15 of ‘656 discloses all limitations of claim 11. 
Regarding claim 12, claim 16 of ‘656 discloses all limitations of claim 12. 
Regarding claim 13, claim 15 of ‘656 discloses all limitations of claim 13. 

Regarding claim 15, claim 1 of ‘656 discloses all limitations of claim 15. 
Regarding claim 16, claim 18 of ‘656 discloses all limitations of claim 16. 
Regarding claim 17, claim 16 of ‘656 discloses all limitations of claim 17. 
Regarding claim 18, claim 19 of ‘656 discloses all limitations of claim 18. 
Regarding claim 19, claim 16 of ‘656 discloses all limitations of claim 19. 
Regarding claim 20, claim 20 of ‘656 discloses all limitations of claim 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘656 in view of Childers. 
Regarding claims 5 and 6, claim 1 of ‘656 discloses substantially all limitations except the driver including a mechanical crank and wherein the energy source is an animal, and the mechanical crank being a hand crank and wherein the animal is a human.
Childers discloses a dialysis machine with a blood pump having a driver that includes a mechanical crank, the driver mechanically coupled to the first pump, the driver configured to drive the pump using energy from an energy source in the form of an animal, in order to allow for manual return of blood in event of failure of the system  or after extended power failure (see para. 123-124). Childers further discloses the mechanical crank is a hand crank, and wherein the animal is a human (see para. 124). It would have been obvious to a person having ordinary skill in the art to have the driver include a mechanical crank, and wherein the energy source is an animal as well as the mechanical crank being a hand crank and the animal being a human, as disclosed by Childers, in order to allow for manual return of blood in event of failure of the system or after extended power failure.
This is a provisional nonstatutory double patenting rejection.
Claims 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘656 in view of Toth (US 2006/0041995) 
Regarding claims 7 and 8, claim 1 of ‘656 discloses substantially all limitations of claims 7 and 8 except the driver includes a motor and a photovoltaic cell, and wherein the energy source is light, or the driver includes a motor, and wherein the energy source is a battery. 
Toth discloses a pump driving by a motor, the motor driven with any type of source of electrical energy, such as battery power and even a photovoltaic cell-generated power (see para. 31, 32). It would have been obvious to a person having ordinary skill in the art to have a motor drive the pump of ‘656, in order to run the pump, and to have that motor driven with any type of source of electrical energy, such as battery power and even a photovoltaic cell-generated power, as disclosed by Toth, in order to easily run the pump automatically. Official notice is taken that a photovoltaic cell (solar cell) converts energy of light into electrical energy, the energy source of the photovoltaic cell would be light. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freedman (US 3,682,172).
Regarding claim 1, Freedman discloses a system (see Fig. 1): a device 25 having a blood side 24 and a solution side 36, 30 (see col. 5, ll. 10-37), the device including a semipermeable membrane 44 structurally configured for diffusion of one or more solutes therethrough (see col. 5, ll. 24-36); a first extracorporeal circuit including one or more first fluid connectors 16, 18 for connecting the blood side of the device to the vascular system of a first animal 10 (see col. 4, ll. 29-59); a second extracorporeal circuit including one or more second fluid connectors 27, 32 for connecting the solution side of the device to the vascular system of a second animal 12 (see col. 4, l. 64-col. 5, l. 4); a first pump 29 in fluid communication with at least one of the first and second extracorporeal circuits (see Fig. 1); and a driver mechanically coupled to the first pump, the driver configured to drive the first pump using energy from an energy source (see Fig. 1; col. 4, ll. 60-63, driver with energy source would be required in order to operate roller pump).
Regarding claim 2, Freedman discloses one or more of the first animal and the second animal is a human (see Abstract, col. 2, ll. 44-47).
Regarding claim 3, Freedman discloses the second animal is a non-human (see col. 2, ll. 44-47, statement of “normal human or animal” suggests animal is different than human and therefore non-human).
Regarding claim 4, Freedman discloses blood from one or more of the first animal and the second animal contains solutes that are desirous for transfer into blood of the other one of the first animal and the second animal (see col. 5, ll. 24-37).
Regarding claim 15, Freedman further discloses the device includes a dialyzer (see Figs. 1, 2, plates/membranes 44, 46).

Regarding claim 17, Freedman discloses establishing a nonzero pressure gradient between the first and second extracorporeal circuits  (see col. 9, ll. 25-43, disclosing the transfer of waste from human with kidney disease to normal human and col. 10, ll. 35-39, 47-61 describing speed of pumps and implementing ultrafiltration, with a pressure gradient, which would be a non-zero number in order for ultrafiltration to exist, at the membranes being required for ultrafiltration to occur at the membranes).
Regarding claim 18, Freedman discloses a method (see Fig. 1), comprising: connecting a blood side 24 of a device to the vascular system of a first human 10 to form a first extracorporeal circuit (see Fig. 1; col. 4, ll. 29-59, first circuit comprising 16, 18, 24), the device including a semipermeable membrane structurally configured for diffusion of one or more solutes therethrough (see Figs. 2-3; col. 5, ll. 24-36); and connecting a solution side 36, 30 of the device to the vascular system of a second animal 12 to form a second extracorporeal circuit  (see Fig. 1; col. 4, l. 64-col. 5, l. 4).
Regarding claim 19, Freedman discloses establishing a nonzero pressure gradient between the first and second extracorporeal circuits  (see col. 9, ll. 25-43, disclosing the transfer of waste from human with kidney disease to normal human and col. 10, ll. 35-39, 47-61 describing speed of pumps and 
Regarding claim 20, Freedman discloses moving blood of the first animal through the first extracorporeal circuit (see col. 4, ll. 42-63); and moving one or more solutes from the blood of the first animal through the semipermeable membrane to the second extracorporeal circuit (see col. 5, ll. 24-37).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Childers et al. (US 2012/0103902).
Regarding claims 5 and 6, teachings of Freedman are described above but Freedman does not specifically teach the driver includes a mechanical crank, and wherein the energy source is an animal, nor does Freedman disclose wherein the mechanical crank is a hand crank and wherein the animal is a human. 
Childers discloses a dialysis machine with a blood pump having a driver that includes a mechanical crank, the driver mechanically coupled to the first pump, the driver configured to drive the pump using energy from an energy source in the form of an animal, in order to allow for manual return of blood in event of failure of the system  or after extended power failure (see para. 123-124). Childers further discloses the mechanical crank is a hand crank, and wherein the animal is a human (see para. 124). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driver include a mechanical crank, and wherein the energy source is an animal as well as the mechanical crank being a hand crank and the animal being a human, as disclosed by Childers, in order to allow for manual return of blood in event of failure of the system or after extended power failure.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Toth (US 2006/0041995).
Regarding claims 7 and 8, teachings of Freedman are described above but does not specifically teach the driver includes a motor and a photovoltaic cell, and wherein the energy source is light, or the driver includes a motor, and wherein the energy source is a battery. 
Toth discloses a pump driving by a motor, the motor driven with any type of source of electrical energy, such as battery power and even a photovoltaic cell-generated power (see para. 31, 32). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a motor drive the pump of Freedman, in order to run the pump, and to have that motor driven with any type of source of electrical energy, such as battery power and even a photovoltaic cell-generated power, as disclosed by Toth, in order to easily run the pump automatically. Official notice is taken that a photovoltaic cell (solar cell) converts energy of light into electrical energy, the energy source of the photovoltaic cell would be light. 
Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Edgson et al. (US 6,114,176).
Regarding claim 9, teachings of Freedman is disclosed above and Freedman further discloses  the first pump is in fluid communication with the first extracorporeal circuit and a second pump 35 is in fluid communication with the second extracorporeal circuit (see Fig. 1) but Freedman does not disclose the second pump is mechanically coupled to the driver. 
Edgson discloses a medical device with multiple pumps with one motor 150/driver mechanically coupled to drive pumps 136, 138, 140, 149 (see Fig. 13). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second pump mechanically coupled to the driver, as Edgson discloses multiple pumps being driven by one driver and this would simplify parts as only one driver would be required. 

Regarding claim 11, teachings of Freedman and Edgson are described above and Freedman discloses the predetermined pressure gradient is provided at least in part by a predetermined gear ratio difference between the first pump and the second pump (see Fig. 1; col. 10, ll. 35-39, 47-61, pumps are set at specific speeds and the predetermined gear ratio difference due to the speeds of the first pump and second pump would lead to the required ultrafiltration to occur for dialysis, and the ultrafiltration requires the pressure gradient to allow for the pull of waste from the kidney patient to healthy animal).
Regarding claim 13, teachings of Freedman and Edgson are described above and Freedman discloses the predetermined pressure gradient is selected to implement ultrafiltration from the first extracorporeal circuit to the second extracorporeal circuit (see col. 9, ll. 25-43, disclosing the transfer of waste from human with kidney disease to normal human and col. 10, ll. 35-39, 47-61 describing speed of pumps and implementing ultrafiltration, which is required to bring waste from one human to another).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Edgson as applied to claim 10 above, and further in view of Becker et al. (US 2009/0120873).
Regarding claim 12, teachings of Freedman and Edgson are described above and while Freedman discloses a setting establishing a nonzero pressure gradient between the first and second extracorporeal circuits  (see col. 9, ll. 25-43, disclosing the transfer of waste from human with kidney disease to normal human and col. 10, ll. 35-39, 47-61 describing speed of pumps and implementing ultrafiltration, with a pressure gradient, which would be a non-zero number in order for ultrafiltration to 
Becker discloses having various modes of operation of a filtration system (see para. 54), with these modes requiring different settings, which would require switching between these settings (see para. 54, 164, 165). Additionally, Becker discloses a mode allowing for a setting establishing a zero-pressure gradient on an ultrafiltration membrane in order to clean the membrane (see para. 128). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have multiple settings/modes of operation allowing for switching between modes as well as to have a cleaning mode allowing for a setting establishing a zero-pressure gradient on an ultrafiltration membrane in order to clean the membrane, as disclosed by Becker, in order to allow for cleaning of the membrane in addition to ultrafiltration across the membrane. Additionally, it would have been obvious to a person having ordinary skill in the art to also have a setting/mode for ultrafiltration establishing a nonzero pressure gradient between the extracorporeal circuits, as Freedman discloses the desirability of using this setting and having it as a mode of operation that can be switched to, as disclosed by Becker, would allow for easy/quick setup of the system for use. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Freedman in view of Gorsuch et al. (US 5,151,082).
Regarding claim 14, teachings of Freedman are described above but Freedman does not specifically disclose a resistive element in fluid communication with one or more of the first extracorporeal circuit and the second extracorporeal circuit, the resistive element configured to establish a predetermined pressure gradient between the first and second extracorporeal circuits. 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Conboy et al. (WO 2018/071869), disclosing blood exchange system between two animals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781